



COURT OF APPEAL FOR ONTARIO

CITATION: Hamza v. Law Society of Ontario,
    2021 ONCA 852

DATE: 20211130

DOCKET: C69618

van Rensburg and Roberts JJ.A.
    and Tzimas J. (
ad hoc
)

BETWEEN

Oussama
    Hamza o/a Hamza Law

Applicant

(Appellant)

and

Law Society of Ontario,
    Ismail Aderonmu, Jessica Soubas, Yevgeniya Huggins,

and Vincent Rocheleau

Respondents

(Respondents on Appeal)

Oussama Hamza, acting in person

Katherine Hensel, for the respondent,
    Law Society of Ontario

Daniel Mayer, for the Ministry of the Attorney
    General

Heard: in writing November 26,
    2021

On
    motion under Rule 2.1 of the
Rules of Civil
    Procedure
for consideration of
    the appeal from the order of
Justice Thomas A. Heeney
    of the Superior Court of Justice, dated April 28, 2021.

REASONS FOR DECISION

[1]

The appellant is appealing an order dated April 28, 2021. This order,
    granted by Heeney J. (the motion judge), dismissed the appellants
    application seeking relief against the Law Society of Ontario (the LSO) and
    various individuals, some of whom, like the appellant, are lawyers and members
    of the Ontario bar.

[2]

The motion judge provided detailed reasons in which he outlined the
    appellants pleadings and explained their deficiencies. It is unnecessary to recite
    in any detail the appellants various allegations. It is sufficient to say that
    the motion judge, at para. 27 of his reasons, described the notice of
    application, affidavit and factum of the appellant as follows:

The Notice of Application, affidavit and Factum filed by the
    applicant together amount to over 1,000 pages of rambling, pseudo-intellectual
    attacks on the LSO and the other respondents, expressions of his opinion on
    their character and integrity, racist and misogynist attacks on the respondents
    and the judiciary, arguments that amount to little more than incomprehensible
    legal gibberish, and supposedly historical references to things such as
    genocide, colonization and slavery that can have no possible connection to what
    this case is, at its base, all about: his objection to the fact that the
    respondents made complaints to the LSO that he acted in a manner unbecoming of
    a member of the legal profession, and that the LSO had the audacity to
    investigate these complaints.

[3]

After providing examples from the appellants materials, the motion
    judge observed, at para. 30, that it was plain and obvious that the pleadings
    were scandalous, frivolous, or vexatious, and that the appellants attempt to
    use the application proceeding as a forum for his racist, misogynist and
    bizarre views was an abuse of the courts process.

[4]

The appellant commenced an appeal to this court. His notice of appeal
    names the motion judge as an additional respondent in the title of proceedings.
    The Attorney-General (which represents the judge as a named party to the
    appeal) asked this court to exercise its authority under r. 2.1 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194

to dismiss the appeal as a proceeding that is frivolous,
    vexatious or otherwise an abuse of the process of the court.

[5]

In accordance with the procedure prescribed by r. 2.1.01, the court
    invited written submissions, first from the appellant, and then from the respondents.
    The LSO responded on behalf of all respondents other than the motion judge,
    adding its own request that the court dismiss the appeal under r. 2.1, and
    setting out its submissions in a factum. The Attorney-General advised that he
    would be satisfied if the appellant removed the motion judge as a party to the
    appeal. The appellant has confirmed that the motion judge is not a party to the
    appeal, and he has prepared, but not yet formally filed, an amended notice of
    appeal.

[6]

The use of r. 2.1 is limited to the clearest of cases where the abusive
    nature of the proceeding is apparent on the face of the pleading and there is a
    basis in the pleadings to support the resort to the attenuated process:
Scaduto v. The Law Society of Upper Canada
, 2015 ONCA
    733, 343 O.A.C. 87, at para. 8. In determining whether an appeal should be
    dismissed summarily under r. 2.1, the court must determine whether on its
    face, and in light of any submissions, the proceeding is frivolous, vexatious
    or an abuse of process:
Scaduto
, at para. 11.

[7]

We have reviewed the appellants notice of appeal, which has been served
    and filed with this court, as well as the appeal book and factum he has been
    attempting to file. We have also considered the appellants email
    communications with the court staff and counsel for the respondents in relation
    to the appeal and the r. 2.1 motion. The notice of appeal and factum do not
    raise any issues or arguments with respect to the order under appeal that are
    relevant to any arguable ground of appeal. Instead, they continue to make racist
    and misogynistic statements and include personal attacks on the respondents, as
    well as the motion judge and the respondents legal counsel. The appellant did
    not provide any submissions seeking to explain or justify his approach to the
    litigation or the appeal.

[8]

We are satisfied that the appeal is frivolous, vexatious and an abuse of
    the process of the court. This is a clear case for the use of r. 2.1.
    Accordingly, the appeal is dismissed.

K.
    van Rensburg J.A.

L.B.
    Roberts J.A.

E.
    Ria Tzimas, J. (ad hoc)


